Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1 and 15, the prior art of Kobayashi (US20210036036) discloses different photodiodes surrounding an N type Ring semiconductor region. The prior art of Hamano (US2017/0034425) discloses image sensor with multiple pupils for detecting signals from different regions. The prior art of Lee (US9911777) discloses split image sensors to detect signals from different split regions. The prior art of Tajima (US2019/0278006) discloses an imaging device with a plurality of concentric circles having pitches which are inversely proportional to the distance from the origin point of at least one reference coordinate, the concentric circles do not overlap with each other within the grating pattern. The prior art of Velichko (US10014333) discloses a plurality of pixels that share a circular bias supply, floating diffusions FD and transistors TX. Thus, while many references teaches circular image sensors, N layers, Bias Supply Voltage and electrodes with other surrounding elements, none of the references alone or in combination, provide a motivation to teach: “the photoelectric conversion region including an upper electrode and a lower electrode sandwiching a photoelectric conversion film, the upper electrode or the lower electrode being divided into a plurality of portions, and forming at least a first region, a second region, and a third region that are divided and arranged in a plane parallel to the image pickup plane by the divided upper electrodes or the lower electrodes, the 

Regarding dependent claims 2-14, the claims are allowed as being dependent of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/08/2021